DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 3-14-22 has been entered.  Claims 21, 23-25 and 27 have been amended.  Claims 22 and 31-40 have been canceled.  Claims 21 and 23-30 are pending.  Claims 21 and 24-30 and species phage, recombinant phage and packaged phagemid, and species CRISPR-Cas are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 24-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention and is repeated for the reasons set forth in the preceding Office Action mailed on 12-15-21.  Applicant's arguments filed 3-14-22 have been fully considered but they are not persuasive.
Claim 21 has been amended to read on a method of limiting progression of myocarditis toward dilated cardiomyopathy in a subject by administering to the subject a phage, recombinant phage or packaged phagmid (elected species) via various administration routes so as to reduce the amount of Bacteroides thetaiotaomicron and/or B. faecis in the subject.  
Applicant argues that the cited references Kotteman, Shim, Lenzi and Durymanov do not discuss the delivery of DNA into bacterial cells.  The challenges mentioned by cited reference Voorhees do not apply to the present invention.  Applicant cites reference Gil-Cruz and argues that the reference clearly demonstrates the causative relationship between B. thetaiotaomicron and/or B. faecis and dilated cardiomyopathy.  Applicant also cites reference Cooper and argues that several phages are known to specifically target B. thetaiotaomicron.  Further, the present application provides sufficient guidance to the skilled artisan to practice the claimed invention (Remarks, p. 4-7).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-15-21 and the following reasons.
The claims read on a method of limiting progression of myocarditis toward dilated cardiomyopathy in a subject by administering to the subject a phage, recombinant phage or packaged phagmid (elected species) via various administration routes so as to reduce the amount of Bacteroides thetaiotaomicron and/or B. faecis in the subject.  The phage, recombinant phage or packaged phagmid can comprise no transgene or a transgene.  When the phage, recombinant phage or packaged phagmid comprises no transgene, it is unclear how administration of the phage, recombinant phage or packaged phagmid to the subject via various administration routes can reduce the amount of B. sp. in the subject so as to limit progression of myocarditis toward 
The phage and recombinant phage can be considered a type of viral vector.  The phagemid is hybrid of bacteriophage and plasmid and contains both bacteriophage and plasmid properties.  It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector, AAV vector and phage.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene 
Ribet et al., 2015 (Microbes and Infection, 17: 173-183) reports that pathogenic bacteria can adhere and multiply at the surface of host cells and some bacteria can enter and proliferate inside these cells (e.g. Abstract).  Apparently, the bacteria, such as B. thetaiotaimicron and/or B. faecis can adhere to the host cells at various locations of the subject or even enter the host cells at various locations and proliferate within the host cells in the subject.  Therefore, the phage, recombinant phage or packaged phagmid still needs to be delivered to the host cell or target cells in the subject.  As discussed above, the claims read on a method of limiting progression of myocarditis toward dilated cardiomyopathy in a subject by administering to the subject a phage, 

Applicant argues that the application clearly states that the sequence of interest circuit added to the payload leads to bacteria death or comprise proteins and enzyme achieving a useful function such as modifying the metabolism of the bacteria, the composition of its environment or affecting the host cell ([0144]).  Numerous examples of suitable sequences of interest are provided including genes encoding nucleases, genes expressing a toxic protein or a toxic factor, or genes encoding an endolysin.  The application provides methods to determine bacterial elimination ([0071]).  The specification enables the skilled artisan to identify and use transgenes 
Mere statement that the sequence of interest circuit added to the payload leads to bacteria death or comprise proteins and enzyme achieving a useful function such as modifying the metabolism of the bacteria, the composition of its environment or affecting the host cell, and numerous examples of suitable sequences of interest are provided does NOT make the claimed invention enabled.  One has to provide sufficient enabling disclosure or data to demonstrate that the full scope of the claimed invention is enabled, but the instant application fails to do so.  It was well known in the art that for the CRISPR-Cas nuclease to work inside a target cell, a specifically designed crRNA and tracrRNA or a sgRNA has to accompany the CRISPR-Cas nuclease in order to be able to produce a double strand break or single strand break at the target genomic DNA of the target cell.  The claims only recite CRISPR-Cas nuclease but fail to recite any specifically designed crRNA and tracrRNA or sgRNA.  Thus, the instantly claimed method is not enabled when only a phage encoding a CRISPR/Cas nuclease is used.
When the phage, recombinant phage or packaged phagmid comprises a transgene, it is unclear what the transgene is and what would be the biological function of the expressed transgene product.  A transgene can encode numerous different proteins that have different biological functions.  The biological function of a protein was unpredictable from mere amino acid sequence of the protein.  A substitution of a single amino acid in a protein can alter the biological function of the protein.  It was known in the art that the amino acid sequence of a polypeptide determines its structural and functional properties (including half-life), and 
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence before the effective filing date of the claimed invention, even same family proteins having conserved region can show diverse biological functions, and a single amino acid substitution and the nature of the amino acid can alter and determine the biological function of a protein.  The specification fails to provide adequate guidance and evidence for what transgene the recombinant phage and packaged phagemid contains, and whether those transgenes encoding different proteins would be able to reduce the amount of B. sp. so as to limit progression of myocarditis toward DCM in vivo.  There is no evidence of record that shows administration of the phage, recombinant phage or packaged phagmid, with a transgene, to the subject via various administration routes can reduce the amount of B. sp. in the subject so as to limit progression of myocarditis toward DCM.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention and would require undue experimentation to practice over the full scope of the invention claimed.

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632